DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “taper” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “decrease gradually” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 3-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioga et al (US 2007/0205486 A1 hereinafter Shioga).
Regarding Claim 1, Shioga discloses in Fig 5:  A semiconductor die, comprising:
a substrate layer (111);
one or more metal layers (112/114) disposed over the substrate layer;
one or more polymer interlevel dielectric layers (113) disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion (See mark-up below) of the polymer interlevel dielectric layer that is adjacent at least one of the one or more metal layers from a second portion of the polymer interlevel dielectric layer (See mark-up below); and
a topcoat insulation layer (117/118-2) disposed over the one or more polymer interlevel dielectric layers (113) and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat (See Fig 5) [0116,0135, 0141],
wherein the topcoat insulation layer (117/118-2) is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion [0130]. Note that is it is the Office’s position that the limitation of * is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion * is directed to a method of using the device and that because the device of Shioga has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    650
    629
    media_image1.png
    Greyscale


Regarding Claim 3, Shioga discloses in Fig 5:  The semiconductor die of claim 1 wherein the one or more metal layers are one or more electrodes of a capacitor [0116].

Regarding Claim 4, Shioga discloses in Fig 5:  The semiconductor die of claim 1 further comprising one or more insulation layers (118-1) disposed at least partially over at least one of the one or more metal layers (112.114).

Regarding Claim 5, Shioga discloses in Fig 5:   The semiconductor die of claim 1 wherein the trench in each of the one or more polymer interlevel dielectric layers (113) tapers toward the substrate layer (111). Note that the width of the trench decreases gradually towards the substrate layer. The limitation “taper” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “decrease gradually” and since the width of the trench decreases gradually, Shioga recites this limitation.

Regarding Claim 7, Shioga discloses in Fig 5:  The semiconductor die of claim 1 wherein the moat circumscribes a capacitor of the semiconductor die defined by at least one of the one or more metal layers (112/114) See Fig 5 and mark-up for claim 1.

Regarding Claim 8, Shioga discloses in Fig 5:  The semiconductor die of claim 1 wherein the moat circumscribes (partially) a plurality of electronic components (Other capacitors) on the semiconductor die  (see mark-up for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0304012 A1 hereinafter Kim) in view of Shioga et al (US 2007/0205486 A1 hereinafter Shioga).
Regarding Claim 9, Kim discloses in Fig 3 and 8:  A radiofrequency module, comprising:
a printed circuit board (52); and
a semiconductor die(160) mounted on the printed circuit board (52) [0049.0053].
Kim does not specifically disclose that the semiconductor die includes (a) a substrate layer, (b) one or more metal layers disposed over the substrate layer, (c) one or more polymer interlevel dielectric layers disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion adjacent at least one of the one or more metal layers from a second portion, and (d) a topcoat insulation layer disposed over the one or more polymer interlevel dielectric layers and defining a top surface of the die, a portion of the topcoat insulation layer disposed
over the trench in at least one of the polymer interlevel dielectric layers to define a
moat, the topcoat insulation layer being impervious to moisture, the moat inhibiting
moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion.
However, Shioga in a similar semiconductor package teaches in Fig 5: a semiconductor die includes (a) a substrate layer (111);
(b) one or more metal layers (112/114) disposed over the substrate layer;
(c ) one or more polymer interlevel dielectric layers (113) disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion (See mark-up below) of the polymer interlevel dielectric layer that is adjacent at least one of the one or more metal layers from a second portion of the polymer interlevel dielectric layer (See mark-up below); and
(d) a topcoat insulation layer (117/118-2) disposed over the one or more polymer interlevel dielectric layers (113) and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat (See Fig 5) [0116,0135, 0141],
wherein the topcoat insulation layer (117/118-2) is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion [0130]. Note that is it is the Office’s position that the limitation of * is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion * is directed to a method of using the device and that because the device of Shioga has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See mark-up for claim 1.
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so that the semiconductor die includes (a) a substrate layer, (b) one or more metal layers disposed over the substrate layer, (c) one or more polymer interlevel dielectric layers disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion adjacent at least one of the one or more metal layers from a second portion, and (d) a topcoat insulation layer disposed over the one or more polymer interlevel dielectric layers and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat, the topcoat insulation layer being impervious to moisture, the moat inhibiting moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].
Regarding Claim 11, Kim discloses: The radiofrequency module of claim 9.
Kim does not specifically disclose that wherein the one or more metal layers are one or more electrodes of a capacitor.
However, Shioga in a similar device teach in Fig 5: wherein the one or more metal layers (112/114) are one or more electrodes of a capacitor [0116].
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so that the one or more metal layers are one or more electrodes of a capacitor as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].

Regarding Claim 12, Kim discloses: The radiofrequency module of claim 9.
Kim does not specifically disclose that: further comprising one or more insulation layers disposed at least partially over at least one of the one or more metal layers.
However, Shioga in a similar device teach in Fig 5: further comprising one or more insulation layers (118-1) disposed at least partially over at least one of the one or more metal layers (112/114).
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so further comprising one or more insulation layers disposed at least partially over at least one of the one or more metal layers as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].

Regarding Claim 14, Kim discloses: The radiofrequency module of claim 9.
Kim does not specifically disclose that: wherein the moat circumscribes a plurality of electronic components on the semiconductor die.
However, Shioga in a similar device teach in Fig 5: wherein the moat circumscribes (partially) a plurality of electronic components (Other capacitors) on the semiconductor die. See mark-up for claim 1.
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so further wherein the moat circumscribes (partially) a plurality of electronic components (Other capacitors) on the semiconductor die as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].

Regarding Claim 15, Kim discloses in Fig 3, 5 and 8:   A wireless mobile device, comprising:
one or more antennas (124);
a front end system (FEM) that communicates with the one or more antennas [0050]; and
a semiconductor die(160) 
Kim does not disclose: a semiconductor die including (a) a substrate layer, (b) one or more metal layers disposed over the substrate layer, (c) one or more polymer interlevel dielectric layers disposed over the substrate layer, each polymer interlevel dielectric layer having a trench that separates a first portion adjacent at least one of the one or more metal layers from a second portion, and (d) a topcoat insulation layer disposed over the one or more polymer interlevel dielectric layers and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat, the topcoat insulation layer being impervious to moisture, the moat inhibiting moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion.
However, Shioga in a similar semiconductor package teaches in Fig 5: a semiconductor die includes (a) a substrate layer (111);
(b) one or more metal layers (112/114) disposed over the substrate layer;
(c ) one or more polymer interlevel dielectric layers (113) disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion (See mark-up below) of the polymer interlevel dielectric layer that is adjacent at least one of the one or more metal layers from a second portion of the polymer interlevel dielectric layer (See mark-up below); and
(d) a topcoat insulation layer (117/118-2) disposed over the one or more polymer interlevel dielectric layers (113) and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat (See Fig 5) [0116,0135, 0141],
wherein the topcoat insulation layer (117/118-2) is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion [0130]. Note that is it is the Office’s position that the limitation of * is impervious to moisture and wherein the moat inhibits moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion * is directed to a method of using the device and that because the device of Shioga has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See mark-up for claim 1.
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so that the semiconductor die includes (a) a substrate layer, (b) one or more metal layers disposed over the substrate layer, (c) one or more polymer interlevel dielectric layers disposed over the substrate, each polymer interlevel dielectric layer having a trench that separates a first portion adjacent at least one of the one or more metal layers from a second portion, and (d) a topcoat insulation layer disposed over the one or more polymer interlevel dielectric layers and defining a top surface of the die, a portion of the topcoat insulation layer disposed over the trench in at least one of the polymer interlevel dielectric layers to define a moat, the topcoat insulation layer being impervious to moisture, the moat inhibiting moisture from traveling along the one or more polymer interlevel dielectric layers from the second portion to the first portion as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].
Regarding Claim 17, Kim discloses: The radiofrequency module of claim 15.
Kim does not specifically disclose that wherein the one or more metal layers are one or more electrodes of a capacitor.
However, Shioga in a similar device teach in Fig 5: wherein the one or more metal layers (112/114) are one or more electrodes of a capacitor [0116].
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so that the one or more metal layers are one or more electrodes of a capacitor as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].
Regarding Claim 18, Kim discloses: The radiofrequency module of claim 15.
Kim does not specifically disclose that: further comprising one or more insulation layers disposed at least partially over at least one of the one or more metal layers.
However, Shioga in a similar device teach in Fig 5: further comprising one or more insulation layers (118-1) disposed at least partially over at least one of the one or more metal layers (112/114).
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so further comprising one or more insulation layers disposed at least partially over at least one of the one or more metal layers as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].
Regarding Claim 20, Kim discloses: The radiofrequency module of claim 15.
Kim does not specifically disclose that: wherein the moat circumscribes a plurality of electronic components on the semiconductor die.
However, Shioga in a similar device teach in Fig 5: wherein the moat circumscribes (partially) a plurality of electronic components (Other capacitors) on the semiconductor die. See mark-up for claim 1.
References Kim and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Shioga because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so further wherein the moat circumscribes (partially) a plurality of electronic components (Other capacitors) on the semiconductor die as taught by Shioga in Kim’s device since, this provides a highly reliable thin film capacitor device [0015].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al (US 2007/0205486 A1 hereinafter Shioga) in view of Thakur et al (US 6,162,666 hereinafter Thakur).
Regarding Claim 2, Shioga discloses in Fig 5: The semiconductor die of claim 1.
Shioga does not disclose: wherein the one or more polymer interlevel dielectric layers are one or more polyimide layers.
However, Thakur in a similar device teaches in claim 1 that BST (capacitor dielectric of Shioga) and polyimide are art recognized equivalents for a capacitor dielectric (depending on the type of capacitor being used).
References Thakur and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shioga with the specified features of Thakur because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Shioga so that the one or more polymer interlevel dielectric layers are one or more polyimide layers as taught by Thakur in Shioga’s device since, BST and polyimide are art recognized equivalents as capacitor dielectric depending on the type of capacitor that is desired for the application on hand.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al (US 2007/0205486 A1 hereinafter Shioga) in view of Guegan, Guillaume (US 8,680,649 hereinafter Guegan).
Regarding Claim 6, Shioga discloses in Fig 5: The semiconductor die of claim 1.
Shioga does not disclose: wherein the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other.
However, Guegan in a similar device teaches in Fig 5: wherein the one or more polymer interlevel dielectric layers (23. 25) are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other (Col 4 lines 59-67).
References Guegan and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shioga with the specified features of Guegan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Guegan and Shioga so that the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other as taught by Guegan in Shioga’s device since, this provides for a capacitor with reduced parasitic capacitance since tapering the film edge(s) of a multi-layer capacitor can facilitate the deposition of overlying films, and can allow the capacitor films have a more constant thickness.
Claim(s) 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0304012 A1 hereinafter Kim) in view of Shioga et al (US 2007/0205486 A1 hereinafter Shioga) and further in view of Thakur et al (US 6162666 hereinafter Thakur).
Regarding Claim 10, Kim and Shioga disclose: The radiofrequency module of claim 9.
Kim and Shioga do not disclose: wherein the one or more polymer interlevel dielectric layers are one or more polyimide layers.
However, Thakur in a similar device teaches in claim 1 that BST (capacitor dielectric of Shioga) and polyimide are art recognized equivalents for a capacitor dielectric (depending on the type of capacitor being used).
References Kim, Thakur and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim and Shioga with the specified features of Thakur because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim, Thakur and Shioga so that the one or more polymer interlevel dielectric layers are one or more polyimide layers as taught by Thakur in Shioga’s and Kim’s device since, BST and polyimide are art recognized equivalents as capacitor dielectric depending on the type of capacitor that is desired for the application on hand.
Regarding Claim 16, Kim and Shioga disclose: The radiofrequency module of claim 15.
Kim and Shioga do not disclose: wherein the one or more polymer interlevel dielectric layers are one or more polyimide layers.
However, Thakur in a similar device teaches in claim 1 that BST (capacitor dielectric of Shioga) and polyimide are art recognized equivalents for a capacitor dielectric (depending on the type of capacitor being used).
References Kim, Thakur and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim and Shioga with the specified features of Thakur because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim, Thakur and Shioga so that the one or more polymer interlevel dielectric layers are one or more polyimide layers as taught by Thakur in Shioga’s and Kim’s device since, BST and polyimide are art recognized equivalents as capacitor dielectric depending on the type of capacitor that is desired for the application on hand.

Claim(s) 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0304012 A1 hereinafter Kim) in view of Shioga et al (US 2007/0205486 A1 hereinafter Shioga) and further in view of Guegan, Guillaume (US 8,680,649 hereinafter Guegan).
Regarding Claim 13, Kim and Shioga discloses in Fig 5:  The semiconductor die of claim 9.
Kim and Shioga do not disclose: wherein the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other.
However, Guegan in a similar device teaches in Fig 5: wherein the one or more polymer interlevel dielectric layers (23. 25) are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other (Col 4 lines 59-67).
References Kim, Guegan and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shioga and Kim with the specified features of Guegan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim, Guegan and Shioga so that the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other as taught by Guegan in Shioga’s and Kim’s device since, this provides for a capacitor with reduced parasitic capacitance since tapering the film edge(s) of a multi-layer capacitor can facilitate the deposition of overlying films, and can allow the capacitor films have a more constant thickness.
Regarding Claim 19, Kim and Shioga discloses in Fig 5:  The semiconductor die of claim 15.
Kim and Shioga do not disclose: wherein the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other.
However, Guegan in a similar device teaches in Fig 5: wherein the one or more polymer interlevel dielectric layers (23. 25) are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other (Col 4 lines 59-67).
References Kim, Guegan and Shioga are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shioga and Kim with the specified features of Guegan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim, Guegan and Shioga so that the one or more polymer interlevel dielectric layers are two layers, the trench in each of the two polymer interlevel dielectric layers are stepped relative to each other as taught by Guegan in Shioga’s and Kim’s device since, this provides for a capacitor with reduced parasitic capacitance since tapering the film edge(s) of a multi-layer capacitor can facilitate the deposition of overlying films, and can allow the capacitor films have a more constant thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811